Case 2:20-cv-11660-GAD-RSW ECF No. 3-1, PageID.32 Filed 07/20/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN


     TWIN FLAMES UNIVERSE.COM INC.,
     a Michigan corporation; JEFFREY AYAN,
     an individual resident of Michigan; and
     SHALEIA AYAN, an individual resident
     of Michigan,

            Plaintiffs,                                  Case No. 20-11660
                                                         Hon. Gershwin A. Drain
     vs.

     LOUISE COLE, et al.

            Defendant.


     Matthew Kerry (P81793)                              Allen M. Wolf (P31759)
     Attorney for Plaintiffs                             Attorney for Defendant Louise Cole
     214 S. Main Street, Suite 200                       436 S. Broadway, Suite C
     Ann Arbor, Michigan 48104                           Lake Orion, Michigan 48362
     (734) 263-1193                                      (248) 693-6245
     matt@kerrylawpllc.com                               awolf@lawwolf.com



             ORDER FOR TIME EXTENSION TO RESPOND TO COMPLAINT

             IT IS HEREBY ORDERED, pursuant to Stipulation filed in this Court, that

     Defendant Louise Cole shall have until the end of the day on August 11, 2020 to respond to

     Plaintiffs’ Complaint in this matter.




                                                  ______________________________
                                                  U.S. DISTRICT COURT JUDGE
     Dated: _______________________
